Motions for Rehearing and En
banc Reconsideration Denied as Moot.  Motion to Dismiss Granted.  Petition for
Writ of Prohibition Dismissed and Memorandum Opinion filed February 10, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01023-CV
____________
 
IN RE SALOMON JUAN HERNANDEZ, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF PROHIBITION
 
 
 

SUBSTITUTE 
MEMORANDUM  OPINION
            The memorandum opinion of November 4, 2010 is withdrawn and
this opinion is substituted in its place.  
On October 21, 2010, relator, Salomon Juan Hernandez, filed a
petition for writ of prohibition in this court.  See Tex. Gov’t Code Ann
§22.221; see also Tex. R. App. P. 52.1.  On November 4, 2010, this court
issued an opinion dismissing relator’s petition for want of jurisdiction.  On
November 8, 2010, relator filed a motion for rehearing and motion for en banc
reconsideration.  On February 2, 2011, relator filed a motion to dismiss the
petition for writ of prohibition because the underlying case has been settled. 

Relator’s motions for rehearing and en banc reconsideration
are denied as moot.  
            Relator’s motion to dismiss is granted.
            Accordingly, the petition for writ of prohibition is ordered
dismissed.
 
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Frost, and Brown.